Citation Nr: 1538127	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-30 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome (IBS), sliding hiatal hernia (HH), and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hypertension.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected thoracolumbar spine degenerative arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis of the right foot.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis of the left foot and status post fifth toe fracture.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012, November 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board remanded the claim in February 2015 for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran's IBS, HH, and GERD did not result in symptoms of material weight loss, hematemesis, melena, anemia, or other symptom combinations productive of severe impairment of health.

2.  The Veteran's hypertension did not result in blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  The Veteran's thoracolumbar spine degenerative arthritis did not result in flexion of 30 degrees or less, or incapacitating episodes totaling at least four weeks.

4.  The Veteran's plantar fasciitis of the right foot and plantar fasciitis of the left foot, status post fifth toe fracture, did not result in severe residuals.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for IBS, HH, and GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319, 7346 (2015).

2.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for thoracolumbar spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).
 
5.  The criteria for an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot, status post fifth toe fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The present case involves "downstream" issues, as the initial claims for service connection were granted in the rating decisions on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, assisted in obtaining evidence, afforded physical examinations, obtained medical opinions, and offered an opportunity to testify at a hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file, including additional VA treatment records obtained as a result of the Board's February 2015 remand; and the Veteran has not contended otherwise. 

As noted below, the Board finds that the VA compensation and pension examinations conducted in April 2011 and April 2013 in this case are adequate.  In addition, in the February 2015 remand, the Board found that the prior VA examinations may not reflect the current level of the Veteran's disabilities, and remanded the claims so that the Veteran could be afforded additional VA examinations.  The Veteran was scheduled for VA examinations regarding the disabilities at issue in May 2015.  A letter regarding these examinations was mailed to the Veteran in April 2015.  This letter was not returned by the U.S. Postal Service as undeliverable; however, the Veteran failed to report for the VA examinations.  He has since failed to provide good cause for his failure to report.

Individuals for whom a re-examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.327(a) (2015).  Pursuant to 38 C.F.R. § 3.655 (2015), when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).

The Veteran has failed to provide any explanation for his failure to report.  There is no indication in the record that the Veteran did not receive notice of the VA examinations, and neither he nor his representative has requested that the examinations be rescheduled.  While VA has a duty to assist the Veteran in the development of his claims, the duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO actions and the Veteran's choice not to submit to VA re-examination, the Board finds that VA has no remaining duty under the VCAA with regard to the provision of a medical examination and opinion in conjunction with the claims of entitlement to initial compensable ratings for his disabilities.  Accordingly, VA's duty to provide a VA examination is satisfied and the appeal will proceed on the evidence of record.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.655(b).  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As discussed above, the VCAA provisions have been considered and complied with.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

II.  Increased Initial Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his currently assigned disability ratings for IBS, HH, and GERD; hypertension; thoracolumbar spine degenerative arthritis; and bilateral plantar fasciitis do not adequately reflect his current disabilities.  The Veteran's claims for increased initial ratings are evaluated separately below.

A.  IBS, HH, and GERD

The RO granted service connection for scars due to HH repair, and assigned a noncompensable evaluation, in a March 2012 rating decision.  However, the Veteran did not appeal for an increased rating for this disability.  Accordingly, the Board considers this claim to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2015).

The Veteran's IBS, HH, and GERD is rated 30 percent disabling under Diagnostic Code 7319 for irritable colon syndrome.  The Board also observes that 30 percent is the highest rating possible under Diagnostic Code 7319.  The Board must next consider whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Thus, the Board must consider the propriety of assigning a higher rating under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The criteria for these ratings are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).

A VA examination was conducted in April 2011.  A upper gastrointestinal barium series noted a small sliding type HH with moderate reflux.  The Veteran reported being diagnosed with esophageal reflux disease, since 1998.  The condition affects general body health by severe heartburn and reflux.  The condition does not affect body weight.  The claimant reports heartburn, epigastric pain, reflux and regurgitation of stomach contents and nausea and vomiting.  He has no dysphagia, scapular pain, arm pain, hematemesis and passing of black-tarry stools.  The Veteran had 10 such attacks within the past year.  The ability to perform daily functions during flare-ups is difficult.  The Veteran takes medication daily for the condition.  The Veteran reports he never was hospitalized nor had any surgery for the above condition.  The claimant reports that he does not experience any overall functional impairment from this condition.  The diagnosis was small sliding hiatal hernia with moderate gastroesophageal reflux disease.  The examiner stated that the Veteran's IBS, HH, and GERD did not cause anemia, malnutrition, or functional impairment.

A VA examination was conducted in April 2013.  The Veteran was taking continuous medication for his gastrointestinal disability.  He complained of episodes of bowel disturbance with abdominal distress.  This was manifested by diarrhea, and he never has solid stools.  He reported abdomen pain during a couple meals a day.  He also has pyrosis (heartburn), reflux, and regurgitation.  He denied substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The Veteran reported that his IBS, HH, and GERD do not affect his work much.  However, he may have to stop to use the restroom after eating.

Review of the VA outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.

As for a rating in excess of 30 percent (60 percent) for hiatal hernia, such a rating would require symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  None of these symptoms or impairment in health has been shown.  In fact, the Veteran does not manifest the symptomology for a 30 percent rating because he does not have substernal or arm or shoulder pain or considerable impairment of health due to his service-connected disability.  Therefore, the criteria for an increased schedular rating for IBS, HH, and GERD are not met.  

B.  Hypertension

The Veteran's service-connected hypertension is evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A VA examination was conducted in April 2011.  The blood pressure readings were 140/90, 130/90, and 130/90.  The Veteran has been diagnosed with hypertension since 1995.  The Veteran described current symptoms of frequent high blood pressure, headache and dizziness.  Currently he is receiving medication for the condition.  The Veteran reported  that he does not experience any overall functional impairment from this condition.  The examiner noted that the Veteran's hypertension did not cause any residual disability to the Veteran's eyes, heart, arteries, kidneys, nerves, or mental health.

A VA examination was conducted in April 2013.  The Veteran reported his blood pressure is usually 130/90 on daily medication and that there were no complications due to the condition. The blood pressure readings were 130/90, sitting, and 120/80, standing.  The examiner noted that the Veteran hypertension does not impact his ability to work.

None of the VA treatment records noted a diastolic pressure of 110 or a systolic pressure of 200.   

As reflected above, diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown.  Accordingly, a rating in excess of 10 percent for hypertension is not warranted.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

C.  Musculoskeletal Disabilities

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

1.  Thoracolumbar Spine Degenerative Arthritis

The Veteran was granted service connection for scars of the posterior trunk due to spinal surgery with a noncompensable evaluation, in a March 2012 rating decision; and for right and left lower extremity radiculopathy with separate 10 percent evaluations, in a June 2013 rating decision.  However, the Veteran did not appeal for increased ratings for these disabilities.  Accordingly, the Board considers these claims to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown; see also 38 C.F.R. § 20.200, supra.  

Thoracolumbar spine degenerative arthritis established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  Id. 

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran's service-connected disability may also be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-42.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.

A VA examination was conducted in April 2011.  He reported he can walk without limitation.  He stated he has not experienced falls due to his spine condition.  The Veteran reported the following symptoms associated with the spinal condition: stiffness, decreased motion and paresthesia.  In relation to the spine condition, the Veteran does not experience fatigue, spasms and numbness.  In relation to the spine condition, he states he has weakness of the leg.  He reports having no bowel problems in relation to the spine condition.  The Veteran indicates the pain level is mild.  The pain can be exacerbated by physical activity.  It is relieved by rest.  At the time of pain he can function with medication.  During the flare-ups, he experiences limitation of motion of the joint in bending.  The Veteran is not receiving any treatment for his condition.  He indicated having past back surgeries, and described residuals of stiffness and loss of mobility.  Over the past 12 months, the claimant reports an incapacitating episode for 13 days which required bed rest prescribed by a physician.

Examination noted that the claimant's posture is within normal limits.  Gait is within normal limits.  Walking is steady.  Leg length was equal.  He does not require any assistive device for ambulation.

Low back flexion was to 45 degrees, extension to 20 degrees, bilateral lateral flexion was to 35 degrees, right rotation was to 20 degrees, and left rotation was to 25 degrees.  Pain was elicited at the end of all movements, and there was no additional pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the spine and lower extremities found normal motor function; normal sensation to pinprick/pain, touch, and normal lower extremity deep tendon reflexes.  The examiner noted that signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement or peripheral nerve involvement was not evident during examination.  Thoracic spine and lumbar spine x-ray reports show degenerative arthritis, most prominent at L4-5.

A VA examination was conducted in April 2013.  The Veteran reported that he underwent back surgeries in June 2009, October 2010, and December 2010.  He stated that he avoids lifting heavy oxygen tanks and has problems on long drives, and uses a back brace when lifting and driving long distances.

Low back flexion was to 40 degrees, extension was to 20 degrees, bilateral lateral flexion was to 15 degrees, and bilateral rotation was to 15 degrees.  Pain was elicited at the end of all movements, and there was less movement than normal, pain, and deformity (loss of lumbar lordosis) on repetitive use.  Guarding and/or muscle spasm is present, but did not result in abnormal gait or spinal contour.  Examination of the spine and lower extremities found normal motor function; no muscle atrophy, normal sensation, and normal lower extremity deep tendon reflexes.  The examiner noted that the Veteran did not have signs of lumbar intervertebral disc syndrome.

An increased 40 percent rating is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, such a rating would be warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  None of the evidence shows that the Veteran is impacted to this degree.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, Mitchell, 25 Vet. App. 32, supra.  Accordingly, a higher initial rating based upon pain is not warranted.

Further, as he has had one incapacitating episode requiring physician-prescribed bed rest of 13 days, he is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Neurologic manifestations of the thoracolumbar spine degenerative arthritis have already been separately rated based on neurological involvement in both lower extremities, and the Veteran has not disagreed with that rating decision.  The Board notes that a separate rating is not warranted for any additional neurological disability.  

2.  Plantar Fascitis

In a March 2010 rating decision, the RO granted service connection for hallux valgus of the left foot under Diagnostic Code 5280, with a 10 percent evaluation; and for hallux valgus of the right foot under Diagnostic Code 5280, and for bilateral pes planus, under Diagnostic Code 5276, both rated noncompensable.  Accordingly, the Board considers these claims to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown; see also 38 C.F.R. § 20.200, supra.  As such, the symptoms specifically attributed to these disabilities will not be considered.  See 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different Diagnostic Codes, which is to be avoided).

The Veteran is in receipt of two 10 percent ratings under Diagnostic Code 5284 for other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A VA examination was conducted in April 2011.  Examination of the feet revealed tenderness.  Examination of the feet did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The Veteran reported feet pain which was relieved by rest and non-steroidal anti-inflammatory drugs.  During the pain, he can function with medication.  He uses shoe inserts.  He reports that he cannot run, or stand for a long period of time.  The fracture of the left fifth toe is due to injury when a heavy object was dropped on the foot in 1994.  He reports pain in the left pinky toe which occurs two times per month.  The pain can be exacerbated by physical activity and cold weather.  It is relieved by rest.  During the pain, he can function without medication.  While standing or walking he has pain; however, there is no weakness, stiffness, swelling, or fatigue.  He does not experience any overall functional impairment from this condition.

A VA examination was conducted in April 2013.  The Veteran was prescribed orthotics, he continues to wear them, and stated that they work well.  He also stated that his plantar fasciitis got significantly better with orthotics.  He reported he fractured the left 5th toe without significant residual.  The Veteran reported that he walked about three miles per day.  The examiner noted nontender arches on exam.  There was no antalgic gait.  This examiner stated that it is less likely than not there is no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner noted that the Veteran's plantar fasciitis was under very good control presently with inserts and was of moderate severity, bilaterally.  The examiner stated that the Veteran's plantar fasciitis does not impact his ability to work.  

Based on the above, the Veteran's bilateral plantar fasciitis was characterized by pain, and subjective complaints of inability to run and difficulty walking or standing.  He used orthotics and medication.  There is no basis for a finding of moderately severe symptoms.  The Veteran's symptoms are largely subjective.  While these disabilities limit his ability to run, walk or stand, his gait and weight bearing are consistently found to be normal.  Based on the above, the Board finds that the Veteran's right and left plantar fasciitis result in no more than moderate disability, which warrant individual 10 percent ratings for each foot under Diagnostic Code 5284.  In addition, the Veteran's residuals of the fracture of the left fifth toe only results in occasional pain; there is no other residual.  As such, ratings higher than 10 percent for right and left plantar fasciitis are not warranted.

D.  Other Consideration

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b) (2015); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  The first question in such an inquiry is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms - marked interference with employment or frequent periods of hospitalization.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.

The Veteran has not reported symptoms that are not contemplated in the diagnostic codes used to rate his service-connected IBS, HH, and GERD; hypertension; thoracolumbar spine degenerative arthritis; and bilateral plantar fasciitis.  

Furthermore, the Veteran's current combined disability rating for all disability ratings is 90 percent.  He has not indicated that he is totally unemployable due to his disabilities, and total impairment has not been shown.  

For these reasons, the Board can find no basis for referring the matter for extraschedular consideration.  Accordingly, as the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, and no referral is required. 

E.  Conclusion

At no time during the pendency of the appeal have the disabilities at issue been more disabling than as currently rated.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an increased rating for IBS, HH, and GERD is denied.  

Entitlement to an increased rating for hypertension is denied.

Entitlement to an increased rating for thoracolumbar spine degenerative arthritis is denied.

Entitlement to an increased rating for plantar fasciitis of the right foot is denied.

Entitlement to an increased rating for plantar fasciitis of the left foot, status post fifth toe fracture, is denied.




____________________________________________
S. HENEKS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


